DETAILED ACTION

Status of Claims
Claims 1-16 are pending and presented for examination on the merits.
Claim 1 is currently amended.  Claims 12-16 are new.

Status of Withdrawn Claims
Claims 1-6 and 10-16 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5-9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/07/2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Amendment to the Specification
The amendment to the specification filed on 03/11/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, there is insufficient antecedent basis for the phrases “the second period of time” and “the first period of time” in the claim.
Regarding claim 8, there is insufficient antecedent basis for the phrases “the first temperature” and “the first period of time” in the claim.
Regarding claim 9, there is insufficient antecedent basis for the phrases “the second temperature” and “the second period of time” in the claim.

Allowable Subject Matter
Claims 1-6 and 10-16 are allowed.
Claims 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The prior art cited neither teach nor suggest the alloy as claimed, including the amounts of manganese and silicon in combination with the remaining claimed alloy elements and the claimed interrelationships between Al, Ti, Ta, and Nb and the claimed Al:Ti ratio.

Response to Arguments
Applicant's arguments filed 03/11/2021 have been fully considered.
Applicant argues that Group II should be rejoined with Group I because the claims of Group II include all of the limitations of the allowable claims of Group I.
In response, previously withdrawn Group II, claims 5-9, is rejoined and is fully examined for patentability.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0192022 (A1) to Reed et al. discloses a nickel-based alloy containing a sum of aluminum, titanium, tantalum, and niobium in an amount ranging from 12 to 15 atomic percent.  Abstract; Table 3.  Si (silicon) is added in amounts of up to 1 at.% to lower the γ’ solvus temperature.  Paragraph [0038].  Mn (manganese) is added to improve the oxidation resistance.  Paragraph [0096].  The amount of titanium is 2.1-5.5 wt.%.  Table 2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
March 18, 2021